DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 	Regarding the 35 U.S.C. 112(a) rejection of claims 1 and 5, Applicant argues that claims 1 and 5 have been amended to recite “the processor controls a mobility level of a user device in an idle mode depending on user information indicating an attribute of the user device and a movement state of the user device” and “wherein the movement state indicates a movement degree of the user device,” and thus overcome the 35 U.S.C. 112(a) rejection.	The Examiner respectfully disagrees. The Examiner would also like to note that Applicant’s amendment does not change the language previously rejected under 35 U.S.C. 112(a). Applicant’s amendment instead adds additional language, leaving the subject matter that lacks support in the claims. Claims 1 and 5 were previously rejected because they recite “the processor controls a mobility level of a user device in an idle mode depending on user information indicating an attribute of the user device . . .; the processor selects a mobility level out of a plurality of the mobility levels in response to a change of the user information; . . . wherein the attribute comprises type and delay time of the user device.” The claim language that lacks support thus remains unchanged. As was described in detail in the previous rejection, Applicant’s specification does not provide support for selecting a mobility level in response to a change of user information indicating an attribute that comprises type and delay time of the user device. Applicant’s specification instead appears to be directed to changes in movement state, not to changes in an attribute that comprises type and delay time of the user device. Because the claims still contain the subject matter regarding selecting a mobility level out of a plurality of the mobility levels in response to a change of the user information and Applicant’s specification does not provide support for such subject matter, the claims thus still contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474